Appeal by the defendant from a judgment of the Supreme Court, Kings County (Pincus, J.), rendered February 10, 1992, convicting him of robbery in the first degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress identification testimony.
Ordered that the judgment is affirmed.
The hearing court, which saw and heard the witnesses, found that the lineup in question was not suggestive (see, e.g, People v Prochilo, 41 NY2d 759), and we find no reason on this record to disturb its determination. Moreover, in light of the defendant’s failure to request any relief at trial regarding the alleged Rosario violation, the defendant’s claim in this regard is unpreserved for appellate review (see, CPL 470.05 [2]; People v Rogelio, 79 NY2d 843).
The defendant’s remaining contentions are either unpreserved for appellate review, without merit, or not otherwise properly before this Court. Thompson, J. P., Santucci, Joy and Altman, JJ., concur.